            Case 2:18-cv-01543-RAJ Document 88 Filed 01/04/19 Page 1 of 14



                                                                     HON. RICHARD A. JONES
 1
 2
 3
 4

 5
 6
 7                             UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
 9   BOMBARDIER INC.,                                        No. 2:18-cv-1543-RAJ
                            Plaintiff,                       DECLARATION OF MICHAEL
10
                                                             BORFITZ IN SUPPORT OF
                    v.
11                                                           MOTION FOR PRELIMINARY
     MITSUBISHI AIRCRAFT CORPORATION,                        INJUNCTION
12
     MITSUBISHI AIRCRAFT CORPORATION
13   AMERICA INC., AEROSPACE TESTING
     ENGINEERING & CERTIFICATION INC.,
14   MICHEL KORWIN-SZYMANOWSKI,
     LAURUS BASSON, MARC-ANTOINE
15
     DELARCHE, CINDY DORNÉVAL, KEITH
16   AYRE, AND JOHN AND/OR JANE DOES 1-
     88,
17
                            Defendants.
18
19          I, Michael Borfitz, declare as follows:
20
            1.      I am an individual and over the age of twenty one. I have personal knowledge
21
     of the matters addressed herein.
22
            2.      This declaration is being submitted in support of Bombardier Inc.’s Motion for
23
24   Preliminary Injunction that was filed in this matter.

25
26
27

     DECLARATION OF MICHAEL BORFITZ IN
     SUPPORT OF MOTION FOR PRELIMINARY
     INJUNCTION - 1
             Case 2:18-cv-01543-RAJ Document 88 Filed 01/04/19 Page 2 of 14



                              BACKGROUND AND QUALIFICATIONS
 1
 2          3.      I am an FAA Designated Engineering Representative (DER), authorized to
 3
     approve engineering data for the FAA in the areas of Flight Test and Powerplant Installations
 4
     on both Transport Category and Small Airplanes. I have further FAA delegation from the
 5
     FAA as a Management DER, authorized to perform FAA certification project management
 6
 7   duties for the Agency, acting as an FAA project manager. I am authorized to organize an

 8   applicant’s certification program, directing, overseeing, and managing the task of technical
 9   assessments and findings of compliance. There are currently only 80 Management DERs in
10
     the United States, it is a position of trust and responsibility that requires the highest degree of
11
     integrity, knowledge and experience in aircraft certification.
12
            4.      I received a Bachelor’s Degree in Aeronautical Engineering from Rensselaer
13
14   Polytechnic Institute in 1980, and have been actively engaged in aircraft type and production

15   certification since then, including approximately 20 years with the FAA and 13 years with
16
     Boeing. I started my career as a Flight Test Engineer for the Boeing 757, 767 and 737-300
17
     type certification (TC) programs, and since then have been directly involved in dozens of
18
     airplane and engine TC programs and hundreds of Supplemental Type Certificate (STC)
19
20   programs, from small airplane engine changes to winglet STC programs on Boeing 737, 757

21   and 767 airplanes and the recent conversion of a Boeing 737-300 from a passenger airplane to

22   a firefighting water bomber.
23
            5.      I have held a variety of positions, including FAA Aircraft Certification Office
24
     manager, Standards Staff manager, responsible for development and international
25
     coordination of federal aviation regulations, and Program Manager with responsibility for
26
27   FAA acceptance of foreign type certificated aircraft such as the Gulfstream G150 and G280.

     DECLARATION OF MICHAEL BORFITZ IN
     SUPPORT OF MOTION FOR PRELIMINARY
     INJUNCTION - 2
            Case 2:18-cv-01543-RAJ Document 88 Filed 01/04/19 Page 3 of 14




 1   In the Boeing Company I was Senior Manager of Group Quality, the office responsible for
 2
     maintaining the integrity of the entire Boeing production system as authorized by the FAA
 3
     issued Production Certificate #700, and became an Associate Technical Fellow for Safety and
 4
     Certification, acting as an internal consultant for Boeing in matters related to continued
 5
 6   operational safety as well as type and production certification regulations.

 7                                   TASK REQUESTED OF ME
 8
            6.      I have been asked to review certain documents in connection with the above-
 9
     captioned litigation matter. Specifically, I have been asked to review the Declaration of
10

11   Robert Hansman, Jr. ("Hansman Decl.") submitted by the defendants in this lawsuit. I was

12   asked to provide my opinion regarding the accuracy of the facts and opinions provided by Dr.
13   Hansman.
14
            7.      In addition to Dr. Hansman's declaration, I have also reviewed the complaint in
15
     this matter, the declarations of Dan Burns, David Tidd, and Stephen Boyd, and the exhibits
16

17   attached thereto. Specifically, I have reviewed the documents attached to the declarations of

18   Dan Burns and David Tidd (the "Bombardier Documents") which Bombardier has informed

19   me contain proprietary and confidential trade secrets of Bombardier.
20
            8.      What follows is my opinion of Dr. Hansman's declaration.
21
            The Relevance of Airplane Similarities and Differences
22
            9.      Dr. Hansman makes numerous statements to the effect that the Bombardier
23
     aircraft to which the Bombardier Documents pertain are sufficiently different from the
24
25   Mitsubishi Aircraft Corporation America, Inc. ("MITAC") aircraft that the Bombardier

26
27

     DECLARATION OF MICHAEL BORFITZ IN
     SUPPORT OF MOTION FOR PRELIMINARY
     INJUNCTION - 3
            Case 2:18-cv-01543-RAJ Document 88 Filed 01/04/19 Page 4 of 14




 1   Documents would be of no value to MITAC's certification procedure. That contention is
 2
     simply false.
 3
            10.      14 CFR Part 25 “Transport Category Airplanes” ("Part 25") is written in a
 4
     manner that is intended to avoid stifling innovation. In that regard, the regulations are written
 5
 6   as minimum requirements that are performance based, as opposed to design based. This

 7   means two slightly different transport-category airplanes with two engines, swept wings and

 8   conventional aerodynamic controls may expect to be treated in a similar manner by the
 9
     regulatory authority.
10
            11.      The MITAC MRJ and Bombardier CSeries and Global series aircraft are
11
     similar enough that their type certification plans might be expected to be similar enough that
12
13   many regulatory requirements might be interchangeable. The bases for that conclusion are as

14   follows:
15
        •   Similarities
16
                  o Both the MRJ and CSeries/Global models are Part 25 airplanes, with swept
17
                     wings, twin engines, fly-by-wire controls and ProLine avionics, providing a
18
                     similar look & feel in the cockpit. In this important sense, these aircraft are
19
                     similar.
20      •   Differences: There are differences between the models, but the basic regulatory
21          requirements are still the same:
22                o MRJ is designed with a conventional control column, CSeries has a side stick
23                   control. The FAA has published several special conditions to address the

24                   differences, without amending the baseline regulations.

25                o MRJ and CSeries airplanes are twin jets, MRJ has wing mounted engines,
                     CSeries has “centerline thrust,” rear-mounted engines. Centerline thrust is a
26
27

     DECLARATION OF MICHAEL BORFITZ IN
     SUPPORT OF MOTION FOR PRELIMINARY
     INJUNCTION - 4
             Case 2:18-cv-01543-RAJ Document 88 Filed 01/04/19 Page 5 of 14




 1                   common phrase in aviation but is not found in the regulations. The applicable

 2                   regulations only consider the number of engines.

 3                o The CSeries model has a “T” tail, but the MRJ has a conventional, fuselage
                     mounted tail. Again, FAR 25 does not consider that specific difference because
 4
                     the flying quality regulatory requirements remain unchanged.
 5
 6          12.      The MITAC MRJ and Bombardier CSeries and Global series aircraft are

 7   equivalent from the perspective of Part 25 regulations and the type certification requirements
 8
     that would be imposed by Transport Canada, the Federal Aviation Authority ("FAA") or
 9
     Japan Civil Aviation Bureau ("JCAB"). Part 25 requirements are applied equally to all multi-
10
     engine airplanes with more than 19 seats or a maximum takeoff weight greater than 19,000
11
12   pounds, which must be certificated in the transport category.

13          13.      Any differences between the aircraft can be addressed with appropriate

14   regulatory interpretations or other tools available to the regulatory agency such as special
15
     conditions, equivalent levels of safety, exemptions, etc. A certification basis is typically
16
     proposed by the applicant, in this case either Bombardier or MITAC, and is then negotiated
17
     with the governing regulatory authority. Bombardier has a long history of continuous aircraft
18
19   design and certification, going back to de Havilland, which started in 1928. In contrast,

20   MITAC has no recent airplane development experience.
21          14.      There currently is no Part 25 bilateral agreement between the JCAB and FAA,
22
     which means the JCAB has not been recognized by the FAA as a competent authority for
23
     Transport Airplane Category certification. There is a current Part 25 bilateral agreement with
24
     Transport Canada, and the FAA recognizes and accepts Transport Canada certifications. This
25
26   is a critical distinction, because a successful Transport Canada design approval is very likely

27

     DECLARATION OF MICHAEL BORFITZ IN
     SUPPORT OF MOTION FOR PRELIMINARY
     INJUNCTION - 5
             Case 2:18-cv-01543-RAJ Document 88 Filed 01/04/19 Page 6 of 14




 1   to be acceptable to the JCAB. Thus, any Bombardier certification documentation may have
 2
     enhanced credibility with the JCAB through little effort on the part of MITAC.
 3
            15.     Further, my research has shown that both JCAB and Transport Canada refer to
 4
     the US Federal Aviation Regulations for their regulatory requirements, which means a
 5
 6   Japanese applicant can literally copy a proposed certification plan from a Canadian applicant

 7   and present that plan to the JCAB with little or no modification, and reasonably expect that

 8   plan to be accepted, because both regulators refer directly to the FAA requirements as a
 9
     common source.
10
            16.     A compliance plan for any aircraft, especially a transport category airplane,
11
     will have a certification plan that may have thousands of possible combinations of the
12
13   regulations, depending on the design philosophy and the sophistication and experience of the

14   applicant. In the case of similar aircraft, if a manufacturer who is new to type certification can
15   have access to certification plans for a similar airplane, even the differences can be
16
     accommodated and quickly revised to develop an acceptable plan. This applies to the entire
17
     airplane as well as each component and every system in which those components are
18
     incorporated. Any test or analysis plan will have some value to a competitor. This is why the
19
20   FAA will not typically release certification proposals, test plans, analyses and final reports

21   when requested through the Freedom of Information Act.
22          17.     My conclusion is that the MITAC MRJ and Bombardier CSeries and Global
23
     series aircraft are similar enough that nearly any certification plan or showing of compliance
24
     generated by Bombardier is very likely to have value for the MITAC MRJ certification
25
     program, with little or no modification to Bombardier documents because the fundamental
26
27   regulatory requirements are essentially the same. Dr. Hansman is simply wrong when he

     DECLARATION OF MICHAEL BORFITZ IN
     SUPPORT OF MOTION FOR PRELIMINARY
     INJUNCTION - 6
            Case 2:18-cv-01543-RAJ Document 88 Filed 01/04/19 Page 7 of 14




 1   argues that the differences between the MITAC and Bombardier models are significant
 2
     enough that Bombardier Documents will add little value to the MRJ program.
 3
            The Importance of Flap Skew Detection Systems
 4
            18.     Paragraph 37 Page 13 of Dr. Hansman’s declaration states, “Owing to the
 5
     significant design and operational differences between the ballscrew actuator flap SDS of the
 6
 7   Global 7000 and the RVDT based flap SDS of the MRJ aircraft, information about the Global

 8   7000 flap SDS system is not applicable or useful to the MRJ flap SDS system. Exhibits A and
 9   B to the Burns declaration thus are not useful to the MRJ.”
10
            19.     Paragraph 38 page 13 of Dr. Hansman’s declaration closes with “But Exhibits
11
     A and B provide no such time- or cost-saving benefits for the MRJ, which employs an entirely
12
     different type of flap SDS than the Global 7000.” Dr. Hansman's statements are incorrect for
13
14   at least the following reasons:

15
        •   The regulations do not envision types of flap actuation systems in a manufacturer’s
16
            design. Rather, the regulatory standards provide the minimum standards that must be
17
            met for a given design.
18
        •   Applicable sections of Part 25 and other applicable regulations apply equally to any
19
            flap system, regardless of actuation type. Thus, the MRJ and Global 7000 flap and flap
20
            skew systems are considered equal by the regulations and the methods of compliance
21
            will certainly be similar if not identical. If MITAC has access to the full SDS
22
            compliance plan for the Global 7000, it is possible that they can present it to the JCAB
23
            with little or no alteration.
24
        •   There are specific, applicable regulations listed by paragraph and subparagraph on
25
            Page 31 of the Bombardier Powerpoint presentation of January 2016 (Burns exhibit A
26
27

     DECLARATION OF MICHAEL BORFITZ IN
     SUPPORT OF MOTION FOR PRELIMINARY
     INJUNCTION - 7
            Case 2:18-cv-01543-RAJ Document 88 Filed 01/04/19 Page 8 of 14




 1          & B). I have determined that the regulations proposed on Page 31 provide a
 2          “cookbook” for type certification of a skew detection system.
 3             o NOTE: There are literally thousands of possible combinations of regulations
 4                 that might apply to any given certification plan for a complex system such as
 5                 the SDS. There is clearly great value for MITAC to have this document
 6                 identifying the definitive subset of potentially applicable regulations.
 7      •   In my examination of the Powerpoint presentation I found that it is relatively simple to
 8          translate the SDS compliance plan from the Global 7000 to the MITAC MRJ without
 9          regard to the design differences noted in Dr. Hansman’s declaration.
10      •   The test conditions reported by Bombardier were developed to show full compliance
11          to the regulations in the most efficient manner possible. Again, decades of Bombardier
12          experience have contributed to that efficiency.
13      •   The regulations, test conditions, probabilities of failure (Page 27) and environmental
14          requirements comparison (Pages 61-67) can provide a competitor with the full range
15          of criteria for certification of a flap skew system.
16      •   The selection of the specific and detailed regulations and subsections on Page 31 of
17          the presentation reflect arduous negotiations with Transport Canada. Significant time
18          and in-depth study is typically required to propose a detailed certification compliance
19          list. A new and inexperienced applicant, such as MITAC, may not be as capable or
20          experienced in generating a list that will show full compliance and ensure safe
21          operation, without missing critical items, or “overshooting” by selecting extraneous
22          regulations and tests, thus adding cost, resources and flow time.
23      •   Page 3 of the presentation exposes Bombardier information that may be sensitive,
24          regarding “revised skew detection methodology” and “skew detection design change,”
25          and may give a competitor a sales advantage.
26
27

     DECLARATION OF MICHAEL BORFITZ IN
     SUPPORT OF MOTION FOR PRELIMINARY
     INJUNCTION - 8
            Case 2:18-cv-01543-RAJ Document 88 Filed 01/04/19 Page 9 of 14




 1          20.     For at least these numerous reasons, I conclude Dr. Hansman's opinion – that
 2
     Exhibits A and B to the Burns declaration are not useful to the MRJ – is simply wrong.
 3
 4          CAFM Calculation Methodology
 5          21.     Paragraph 43 Page 15 of Dr. Hansman’s declaration states “The formulas and
 6
     methods contained in Exhibit A to the Tidd Declaration are generally standard and found in
 7
     textbooks." Dr. Hansman's statements are incorrect for at least the following reasons:
 8
        •   Exhibit A to the Tidd Declaration, “CAFM Calculation Methodology,” clearly states
 9
            at the bottom of each page; “BOMBARDIER CONFIDENTIAL PROPRIETARY
10
            INFORMATION, NOT FOR DISCLOSURE UNDER ANY ACCESS TO
11
            INFORMATION OR SIMILAR LAWS OR OTHERWISE WITHOUT THE PRIOR
12
            WRITTEN PERMISSION OF BOMBARDIER INC.” I find it difficult to believe any
13
            person could possibly ignore that statement.
14
        •   Specific regulations are declared in the document numerous times, meaning this is a
15
            compliance document. As previously stated, the combination of regulations in a
16
            compliance document for a complex system may have a vast number of combinations
17
            of specific, detailed regulations cited, not to mention the sequence of algorithms as
18
            they apply to the showing of compliance, which may add an order of magnitude to the
19
            combination. This may be used as a “cookbook” for developing a fully compliant
20
            CAFM. I therefore conclude this is proprietary, non-public information.
21
        •   The Bombardier methodology in this document, in its totality, reflects full compliance
22
            with the applicable regulations.
23
24          22.     Paragraph 40, page 14 of Dr. Hansman’s declaration states in part; “Most of

25   [Exhibit A] is information that is available in the public domain.” Dr. Hansman ignores the
26
     fact that the value to Bombardier resides in the methods used to incorporate the information
27

     DECLARATION OF MICHAEL BORFITZ IN
     SUPPORT OF MOTION FOR PRELIMINARY
     INJUNCTION - 9
            Case 2:18-cv-01543-RAJ Document 88 Filed 01/04/19 Page 10 of 14




 1   and determine precisely what regulations apply to make a showing of compliance. This
 2
     combination and sequencing of information in conjunction with the selection of regulations
 3
     has great value both to Bombardier and to MITAC.
 4

 5          Reduction of Temperature, Airspeed, Altitude and Mach Number Errors, Lag
 6          Effects and Ground Position Errors

 7          23.     Paragraph 51 Page 18 of Dr. Hansman’s declaration states in part, “The

 8   specific air data system results are unique to the CS300 and not transferable or applicable to
 9   other aircraft.” Dr. Hansman ignores the fact that Bombardier’s trade secret information is not
10
     limited to just the results contained in the documents, but also extend to and include the
11
     methodologies and selection of specific applicable regulations based on decades of experience
12
     in developing and presenting such information to regulatory authorities. The selection of the
13
14   applicable regulations and the methods of showing compliance to those regulations is a

15   sophisticated exercise that, in this case, was conducted by an applicant with decades of
16
     certification experience. An applicant who is new to certification to have access to this
17
     information has a competitive leg up.
18
            24.     Although some components and other details of the MRJ and CSeries aircraft
19
20   are different, the basic configuration of the probes and methods of computing air data

21   information are similar enough that the regulatory and flight test approaches will be at least

22   similar if not the same.
23
            25.     Each flight configuration of landing gear, power setting, and flap, slat and
24
     spoiler positions combined with a wide range of altitudes, airspeed and angle of attack, was
25
     selected by Bombardier to assure the Transport Canada approved production temperature,
26
27   airspeed, altitude and Mach number are as accurate as possible for reasons of maximum safety

     DECLARATION OF MICHAEL BORFITZ IN
     SUPPORT OF MOTION FOR PRELIMINARY
     INJUNCTION - 10
            Case 2:18-cv-01543-RAJ Document 88 Filed 01/04/19 Page 11 of 14




 1   and efficiency, complied at the lowest possible cost. A competitor with a similar airplane
 2
     could simply copy the sequence, configurations, altitude and airspeed combinations and
 3
     number of data points at each condition to be confident that their system meets all
 4
     requirements at the lowest cost and in the shortest possible time.
 5
 6          26.     The airspeed calibration process shown in these documents represents many

 7   hours of planning, leveraging decades of flight tests on many Bombardier airplane models.

 8          27.     Each discrete data point of the hundreds of measurements shown in each report
 9
     represents several seconds of stabilized flight. The act of achieving each stabilized test
10
     condition requires set-up time to ensure the precise airspeed, altitude and airplane
11
     configuration necessary to record the data.
12
13          28.     Since each discrete condition requires time and associated cost, the selection of

14   these test conditions is critical to program schedule, cost, airframe time and resource
15   allocation. Selecting exactly the right number of data points for each flight test segment
16
     requires experience and deep knowledge. Too many will be wasteful, too few will lead to the
17
     added time and expense of retesting. A competitor with access to these reports would find
18
     great value in simply following the steps developed by Bombardier.
19
20
            CSeries Production Flight Test Profile (Rev 5.0)
21
            29.     Paragraph 52 of Dr. Hansman’s declaration closes on page 19 with this
22
     statement: “While the title of the document indicates a fight-test profile, the document does
23
24   not appear to describe a specific profile or sequence of testing.” This statement is completely

25   incorrect and misleading in all respects. The document provides in minute detail a pre-
26   delivery ground and engineering FLIGHT TEST profile, intended to “wring out” the airplane
27

     DECLARATION OF MICHAEL BORFITZ IN
     SUPPORT OF MOTION FOR PRELIMINARY
     INJUNCTION - 11
            Case 2:18-cv-01543-RAJ Document 88 Filed 01/04/19 Page 12 of 14




 1   and all its systems throughout its flight envelope to assure that it fully conforms to type design
 2
     and is in a condition for safe operation. The flight test community has suffered tragic
 3
     consequences because of such cavalier attitudes from the uninitiated, and I find it difficult to
 4
     believe Dr. Hansman even glanced at the document.
 5
 6          30.     The Bombardier Production Flight Test Profile is clearly proprietary because it

 7   can only have been developed over time by Bombardier. The extreme detail and thoroughness

 8   that is necessary for production flight test provides a roadmap that can easily be modified for
 9
     use by another manufacturer. Further, any production flight test is typically an engineering
10
     test, flown by engineer pilots who are trained in flight test techniques. This is necessary
11
     because some test conditions exceed normal airplane flight manual limits, as noted in Section
12
13   1, “Preface” of the Production Flight Test Profile. Those specific conditions are noted with a

14   double asterisk “**” in the Table of Contents.
15          31.     The sequence of equipment and system checks and tests is intended to ensure
16
     conformity to type design and demonstrate full functionality. It is a complex process that
17
     would be costly to develop from a clean sheet, and likely would require many years of
18
     evolution before it might be as thorough as the Bombardier document.
19
20          32.     This detailed checklist is over 100 pages, and each Production Certificate (PC)

21   holder MUST develop a process to ensure each new airplane is airworthy.
22          33.     The fact that a checklist of over 100 pages has been developed by Bombardier,
23
     to demonstrate compliance with a regulation that simply states an airplane presented for
24
     airworthiness certification or approval must conform to its approved design and be in a
25
     condition for safe operation, leads to the inescapable conclusion that the Production Flight
26
27

     DECLARATION OF MICHAEL BORFITZ IN
     SUPPORT OF MOTION FOR PRELIMINARY
     INJUNCTION - 12
            Case 2:18-cv-01543-RAJ Document 88 Filed 01/04/19 Page 13 of 14




 1   Test Profile has been developed specifically by Bombardier but can easily be modified for
 2
     aircraft to be certificated under Part 25.
 3
             34.     A competitor who gains access to a complete production flight test process for
 4
     a commercial aircraft like the CSeries will have the gift of a fully compliant and proven pre-
 5
 6   delivery checklist that has been proven through decades of successfully delivering hundreds

 7   of airplanes.

 8
             I declare under penalty of perjury under the laws of the United States of America that
 9
     the foregoing is true and correct.
10

11
             EXECUTED at ______, this _____ day of ________________, 2019.
12
13
14
15
                                                  Michael Borfitz
16

17
18
19
20
21
22
23
24
25
26
27

     DECLARATION OF MICHAEL BORFITZ IN
     SUPPORT OF MOTION FOR PRELIMINARY
     INJUNCTION - 13
            Case 2:18-cv-01543-RAJ Document 88 Filed 01/04/19 Page 14 of 14



                                                   Certificate of service
 1
     I hereby certify that on January 4th, 2019, I electronically filed the foregoing with the Clerk
 2
     of the Court using the CM/ECF system.
 3
 4                                                 s/ John D. Denkenberger_____________
                                                   John D. Denkenberger, WSBA No.: 25,907
 5                                                 Brian F. McMahon, WSBA No. 45,739
                                                   Christensen O’Connor Johnson KindnessPLLC
 6                                                 1201 Third Avenue, Suite 3600
                                                   Seattle, WA 98101-3029
 7
                                                   Telephone: 206.682.8100
 8                                                 Fax: 206.224.0779
                                                   E-mail: john.denkenberger@cojk.com,
 9                                                 brian.mcmahon@cojk.com, litdoc@cojk.com
10                                                 Attorney for Plaintiff Bombardier Inc.
11
12
13
14
15
16

17
18
19
20
21
22

23
24
25
26
27

     DECLARATION OF MICHAEL BORFITZ IN
     SUPPORT OF MOTION FOR PRELIMINARY
     INJUNCTION - 14
